726 N.W.2d 414 (2007)
In re Bristol Ellis NISWONGER, Billy Ray Niswonger, and Beth Elizabeth Ann Niswonger, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Julie Niswonger, Respondent-Appellant.
Docket No. 132302, COA No. 266343.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the motion for reconsideration of this Court's November 13, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.